 H & H BOOKBINDING CO.355H & H Bookbinding Co., Inc.and Wilma S.Midkiff,Petitioner and Local UnionNo. 53-B, Graphic ArtsInternational Union,AFL-CIO. Case 25-RD-349June 21, 1973DECISION ON REVIEWBY CHAIRMAN MILLER ANDMEMBERSFANNINGAND PENELLOOn February 22, 1973, the Acting Regional Direc-tor for Region 25 issued a Decision and Direction ofElection in the above-entitled proceeding,' finding thefollowing unit to be appropriate for purposes of therequested decertification election:All employees of the Employer in its cutting de-partment and bindery operations, but excludingallsemi-skilled and unskilled "B" workers (non-journeymen and non-apprentices),probationers,part-timeemployees, temporary employees,mailers, truckdrivers, and all office clerical em-ployees, professional employees, guards and su-pervisors as defined in the Act. [Emphasissupplied].Thereafter, in accord with Section 102.67 of the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended, the Employer filed a timelyrequest for review of the Acting Regional Director'sdecision on the grounds that in specifically excludingthe categories of employees italicized in the unit de-scription set forth above, he departed from officiallyreported precedent. The Union filed opposition to therequest for review.By telegraphic order dated March 15, 1973, theNational Labor Relations Board granted the requestfor review and stayed the election pending decision onreview. Thereafter, the Employer filed a brief on re-view.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includingthe Employer's brief on review, and makes the follow-ing findings:Prior to October 31, 1972, the Employer, togetherwith other members of an association, as well as anumber of nonmember companies, was a party to amultiemployerbargaining relationshipwith theUnion and its predecessor. By the terms of its mostiLocal Union No. 53-B, Graphic ArtsInternationalUnion, AFL-CIO,was permitted to intervene at the hearingrecent contract, effective November 1, 1970, to Octo-ber 31, 1972, the Employer recognized the Union asthe representative of "all employees in the cuttingdepartment and binding operations." Prior to Octo-ber 31, 1970, the Employer also recognized the Unionas representative of a separate unit of its unskilled andsemiskilled employees in the cutting department andbindery operations who had not achieved apprenticeor journeymen status, and who were referred to as"B" workers. However, at that time the Employertook the position that a separate contract for "B"workers at its plant created administrative problemsand was no longer needed. The record indicates thatafter discussions with the Union, an agreement wasreached on April 2, 1971, whereby three "B" workerswere approved as apprentices and five as journeymenand were included in the coverage of the existing con-tract.Whether this agreement resulted in the inclusionof all then employed "B" workers in the unit is un-clear, as subsequently, in May and June 1972, furtherdiscussions ensued as to three "B" workers and it wasagreed on June 10 that two of the three be "promot-ed" to apprentice status and that the third would beterminated. Moreover, on June 13, the Union sent theEmployer a letter which states that the Union "agreesto accept the offer made by [the Employer] to resolvethe dispute involving the employees formerly knownas `B' workers, i.e. [the letter then lists `B' workers whowere reclassified as apprentices and journeymen andcovered by the existing contract]."The Employer contends that the Acting RegionalDirector erred in excluding "B" workers from theunit; that on the basis of the foregoing evidence, theUnion had agreed to include employees formerlyknown as "B" workers in the unit. The Union, in itsopposition, states that the Employer has hired manyindividuals who were never represented by it. Howev-er, the Employer in its brief on review asserts that theUnion has been on strike since December 2, 1972, andthat none of the replacements it has hired have beenapproved or accepted by the Union as having jour-neymen or apprentice status.In accord with the Employer, we find no evidencein the record to indicate that it continues to classifycertain of its employees as "B" workers.' For thisreason, we shall delete the reference to such employ-ees in the unit description.The appropriate unit is therefore described as fol-lows:32No request for review was filed as to the Acting Regional Director'sfinding that the contract unit is now confined to employees of the Employeror to his listing other specific exclusions such as probationers, part-timeemployees, temporary employees, mailers, truckdrivers, and all office clericalemployees.IOur modification of the unit description is without prejudice to the rightContinued204 NLRB No. 82 356DECISIONS OF NATIONAL LABOR RELATIONS BOARDAll employees of the Employer in its cuttingemployees, professional employees, guards anddepartment and bindery operations, excludingsupervisors as defined in the Act.probationers, part-time employees, temporaryAccordingly, we shall remand the case to the Re-employees, mailers, truckdrivers, office clericalgional Director for the purpose of conducting an elec-tionpursuant to his Decision and Direction ofElection, as modified herein, except that the payrollof any party to challenge individuals at the polls on the ground that they haveperiod for determining eligibility shall be that imme-been excluded from the contract unit.diately preceding the issuance date of this Decision.[Excelsior footnote omitted from publication.]